PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                  Nos. 15-1892 & 15- 2521
                                      _____________

                           UNITED STATES OF AMERICA

                                           v.

                               YLLI GJELI, a/k/a Willie

                                         Ylli Gjeli,
                                                 Appellant in No. 15-1892

                         FATMIR MUSTAFARAJ, a/k/a Tony

                                     Fatmir Mustafaraj,
                                               Appellant in No. 15-2521
                                   _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. No. 2-13-cr-00421-001 and 002)
                      District Judge: Hon. William H. Yohn, Jr.
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 12, 2017

     Before: JORDAN, KRAUSE, Circuit Judges and STEARNS*, District Judge

                               (Filed : August 11, 2017)




      *
       Honorable Richard G. Stearns, United States District Court Judge for the District
of Massachusetts, sitting by designation.
                                   _______________

                            ORDER AMENDING OPINION
                                _______________

JORDAN, Circuit Judge.

         IT IS NOW ORDERED that the above captioned opinion be amended as follows:

       Page 2 of the Opinion, the name and address of counsel, Eugene P. Tinari, shall be
deleted.

                                         By the Court:


                                          s/ Kent A. Jordan
                                         Circuit Judge

Dated:         August 23, 2017




                                            2